                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:17-00150-01

GERALD ROBINSON, JR.


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Gerald Robinson Jr.’s “Motion to Suppress All

Evidence Obtained During Vehicle Stop and Search.” Mot. to Suppress, ECF No. 21. Defendant

filed his Motion to Suppress on May 28, 2019, and the Government filed its Response on June 4,

2019. Mot. to Suppress; Resp. to Mot. to Suppress, ECF No. 26. On June 10, 2019, the Court held

a hearing on Defendant’s Motion. See Hr’g Tr., ECF No. 30. Corporal Kevin Williams and

Sergeant L.J. Deskins, two of the West Virginia State Police officers responsible for the contested

stop and search, testified at the hearing. Consistent with the reasoning herein, the Court DENIES

Defendant’s motion.

                                       I. BACKGROUND

       On April 13, 2017, several officers with the West Virginia State Police were conducting

routine surveillance at the Huntington, West Virginia Greyhound Bus Station. Id. at 3. The police

were aware that individuals carrying illegal drugs frequently come into Huntington on the bus from

larger cities, such as Detroit, known to be the source of drugs into the area. Id. at 56. Observing

from unmarked vehicles, Sergeant L.J. Deskins and other officers observed a bus from Detroit

arrive at 6:00 a.m. and saw two male passengers walk to a silver Mazda bearing Kentucky plates

that was waiting in the parking lot. Id. at 58–59. The officers were aware that the bus had
completed a stop in Ashland, Kentucky before arriving in Huntington, and were curious why a car

registered in Kentucky would travel to West Virginia to pick up its passengers. Id. at 20, 22.

       The officers, including Sergeant Deskins, decided to follow the vehicle and radioed

Corporal Kevin Williams and his K-9, Feera, for assistance. Id. at 4, 59. At the time, Corporal

Williams and Feera were stationed in an unmarked police cruiser in a business park near an

entrance to Interstate 64. Id. at 4. Corporal Williams used his cruiser’s computer to check the

registration on the Mazda before he even began to follow it and discovered that the vehicle was

licensed in Kentucky to an owner in Ashland. Id. at 30, 32. The suspect vehicle proceeded from

downtown at the bus station through a residential area toward the interstate access ramp on Hal

Greer Boulevard. Id. at 4. Corporal Williams’ cruiser began following the Mazda just before it

turned to the right on the west-bound entrance ramp. Id. As he was immediately behind the Mazda,

Corporal Williams observed that its rear-window brake light failed to illuminate when the other

brake lights came on as the vehicle made its turn. Id. at 5. Though he saw the broken light, he did

not immediately stop the Mazda, waiting to do so until it had merged into interstate traffic and

traveled some distance. Id. He testified that he waited until there was more space on the berm and

he had reached a stretch of highway where his cruiser and the stopped Mazda were more readily

seen by other traffic. Id. As Corporal Williams recalled it, there were two or three other unmarked

police vehicles following him that also pulled over behind the stopped car. Id. at 6. According to

dispatch records, the stop occurred at 6:07 a.m. Id. at 8.

       Corporal Williams exited his vehicle and approached the passenger side of the Mazda as

Sergeant Deskins, from one of the other police vehicles, approached the driver’s side. Id. at 51, 61.

The officers observed a driver, a front seat passenger, and a male who was lying in the back seat.

Id. at 61. Sergeant Deskins asked for the driver’s identification, registration, and insurance



                                                 -2-
certificate. Id. He also told the driver that the Mazda was pulled over due to a defective brake light.

Id. Sergeant Deskins testified that the driver, identified as Charles Cordle, produced his license

and Defendant’s license, saying Defendant had left it with him on a prior occasion. Id. at 63. The

passengers were also asked to identify themselves and where they were going. Id. at 62–64. The

rear passenger, later identified as Tevin Robinson, produced his Michigan driver’s license and told

Corporal Williams they were going to visit a cousin. Id. at 9, 41. Defendant Gerald Robinson—

Tevin’s brother—was seated in the front passenger seat. Id. at 71. Sergeant Deskins asked the

occupants why they were in a Kentucky vehicle, and in particular why they had been picked up in

Huntington only to drive back to Kentucky, but received “no good explanation for it.” Id. at 64.

Increasingly suspicious, Sergeant Deskins directed the occupants to exit the vehicle because he

considered this lack of explanation to be a potential sign of drug-related travel. Id. at 65. The

officers spread the occupants out along the guardrail on the edge of the interstate, out of earshot of

each other. Id. at 65–66.

       At the guardrail, Sergeant Deskins questioned each occupant individually. Id. at 67–68.

Tevin, the rear-seat passenger, claimed they were going to visit a cousin, James, in Marcum

Terrace. Id. at 68. Defendant likewise indicated that they were on their way to visit a cousin named

James, but that he lived in Guyandotte. Id. In light of this discrepancy and the fact that the Mazda

had been heading toward Kentucky—away from both locations the Robinsons had provided—

Sergeant Deskins asked Corporal Williams to deploy Feera to check for narcotics. Id. at 68. Near

the middle of the driver’s side where the doors meet, the dog alerted and indicated that she had

detected narcotics. Id. at 47. In total, the dog search took no more than two to three minutes. Id. at

18.




                                                 -3-
         After placing the dog back in the cruiser at 6:18 a.m., the officers searched inside the Mazda

and found a black backpack on the rear floor and a red one on the front passenger floor. Id. at

13,18. An inspection of the bags revealed cocoa butter bottles containing oxycodone and Xanax.

Id. at 13–15. The Robinsons were subsequently arrested. Id. at 15. Cordle, the driver, was permitted

to leave the scene without receiving a citation. Id. at 36. Once the occupants provided what the

officers characterized to be conflicting explanations of their intended destination, the defective

brake light was largely forgotten.

                                      II. LEGAL STANDARD

         The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

“Temporary detention of individuals during the stop of an automobile by the police, even if only

for a brief period and for a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the meaning

of” the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809 (1996). It is thus firmly

established that “[a]n automobile stop is . . . subject to the constitutional imperative that it not be

‘unreasonable’ under the circumstances.” United States v. Branch, 537 F.3d 328, 335 (4th Cir.

2008).

         As “a traffic stop is more akin to an investigative detention than a custodial arrest, [the

Court must] analyze the constitutionality of such a stop under the two-prong standard enunciated

in Terry v. Ohio, 392 U.S. 1 (1968).” United States v. Wiliams, 808 F.3d 238, 245 (4th Cir. 2015).

Importantly, “the lawfulness of a Terry stop turns not on the officer’s actual state of mind at the

time the challenged action was taken, but rather on an objective assessment of the officer’s

actions.” Branch, 537 F.3d at 337 (internal quotations and citations omitted). Indeed, well-settled




                                                  -4-
precedent “forecloses[s] any argument that the constitutional reasonableness of traffic stops

depends on the actual motivations of the individual officers involved.” Whren, 517 U.S. at 813.

       Pursuant to this objective standard, the Court must first determine “whether the officer’s

reason for the traffic stop was legitimate.” Id. (citing United States v. Rusher, 966 F.2d 868, 875

(4th Cir. 1992)). This first inquiry is satisfied “whenever it is lawful for police to detain an

automobile and its occupants pending inquiry into a vehicular violation.” United States v. Bernard,

927 F.3d 799, 805 (4th Cir. 2019). Notably, “[i]f a police officer observes a traffic violation”—no

matter how minor or apparently pretextual—“he is justified in stopping [a] vehicle.” Branch, 537

F.3d at 337.

       If an initial stop is legitimate, the Court turns to the second prong of the Terry test and will

“examine whether the officer’s actions during the seizure were reasonably related in scope to the

basis for the traffic stop.” Id. (internal quotation marks omitted). This prong “is satisfied when the

seizure is limited to the length of time reasonably necessary to issue the driver a citation and

determine that the driver is entitled to operate his vehicle.” Bernard, 927 F.3d at 805. “Authority

for the seizure ends when tasks tied to the traffic infraction are—or reasonably should have been—

completed.” Rodriguez v. United States, 135 S. Ct. 1609, 1612 (2015). Tasks incident to a traffic

infraction include “inspecting a driver’s identification and license to operate a vehicle, verifying

the registration of a vehicle and existing insurance coverage, and determining whether the driver

is subject to outstanding warrants.” United States v. Hill, 852 F.3d 377, 382 (4th Cir. 2017).

Moreover, officers may request the identifications of any passengers in a stopped vehicle in order

to “gain [their] bearings and . . . acquire a fair understanding of the surrounding scene.” United

States v. Soriano-Jarquin, 492 F.3d 495, 500 (4th Cir. 2007). Officers may also order a vehicle’s




                                                 -5-
driver and passengers to step out of the car pending completion of the stop. Pennsylvania v.

Mimms, 434 U.S. 106, 110 (1997); Maryland v. Wilson, 519 U.S. 408, 414–15 (1997).

        During an otherwise lawful traffic stop, “[a]n officer . . . may conduct certain unrelated

checks” that do not stem directly from the traffic infraction in question. Rodriguez, 135 S. Ct. at

1615. Such unrelated checks may include dog sniffs. See id. at 1615 (distinguishing dog sniffs

from routine traffic safety measures). While an officer may perform certain unrelated checks

during the course of a routine traffic stop, “he may not do so in a way that prolongs the stop.” Id.

Even a de minimis extension of a stop violates the Fourth Amendment. Hill, 852 F.3d at 381. Put

more succinctly: once a “driver has demonstrated that he is entitled to operate his vehicle, and the

police officer has issued the requisite warning or ticket, the driver must be allowed to proceed on

his way.” Branch, 537 F.3d at 336.

       There are only two exceptions to this bright-line rule: where “the driver gives consent or

[where] there is reasonable suspicion that an illegal activity is occurring.” Bernard, 927 F.3d at

805. Reasonable suspicion “is a commonsense, nontechnical standard that relies on the judgment

of experienced law enforcement officers, not legal technicians.” United States v. Palmer, 820 F.3d

640, 650 (4th Cir. 2016) (citing Ornelas v. United States, 517 U.S. 690, 695 (1996)) (internal

quotations omitted). Although “reasonable suspicion is something more than an inchoate and

unparticularized suspicion or hunch,” United States v. Burton, 228 F.3d 524, 527 (4th Cir. 2000),

“the quantum of proof necessary to demonstrate reasonable suspicion is considerably less than [a]

preponderance of the evidence,” Branch, 537 F.3d at 336 (citing Illinois v. Wardlow, 528 U.S.

119, 123 (2000)).

       “[I]t is the government’s burden to articulate facts sufficient to support reasonable

suspicion.” Burton, 228 F.3d at 258. “The presence or absence of reasonable suspicion must be



                                                -6-
determined in light of the totality of the circumstances confronting a police officer[,] including all

information available to an officer and any reasonable inferences to be drawn.” United States v.

Crittendon, 883 F.2d 326, 328 (4th Cir. 1989). A natural consequence of this framing is that “courts

must look [to] whether the evidence as a whole establishes reasonable suspicion rather than

whether each fact has been individually refuted, remaining mindful of the practical experience of

officers who observe on a daily basis what transpires on the street.” United States v. Bowman, 884

F.3d 200, 213 (4th Cir. 2018) (internal quotations omitted).

                                        III. DISCUSSION

       With these principles in mind, the Court will begin by considering whether the challenged

traffic stop was legitimate. Next, the Court will discuss whether the stop lasted longer than was

necessary given its purpose and, if so, whether the Government has demonstrated that the officers

possessed a reasonable suspicion of criminal activity when they extended the stop.

   A. Legitimacy of Traffic Stop

       Defendant makes much of the Government’s reliance on the defective brake light to justify

the stop of the vehicle. As a preliminary matter, the Court agrees that the officers were determined

to stop the vehicle because they were suspicious of the occupants, and that the defective brake

light merely provided a pretext to execute such a stop. Nonetheless, the officers’ subjective intent

is not controlling when considering the constitutional reasonableness of a traffic stop. Whren, 517

U.S. at 813. Rather, this Court must assess whether the officers had an objective basis to proceed

that comports with the Fourth Amendment.

       It is illegal in West Virginia to operate a motor vehicle with a disabled brake light. See W.

Va. Code § 17C–15–18(b). Though Defendant can point to several circumstances that fail to

corroborate the defective light, the Court finds Corporal Williams credible. He radioed his decision



                                                 -7-
to stop the Mazda because of the brake light to other officers, and Sergeant Deskins stated as much

to the driver, even though he did not issue a citation for it. The law on this point is clear: where “a

police officer observes a traffic violation, he is justified in stopping [a] vehicle.” Branch, 537 F.3d

at 337. Here, Corporal Williams observed a non-functional brake light on Defendant’s Mazda. As

a violation of West Virginia law, this objective basis legitimates Corporal Williams’ decision to

initiate a traffic stop. Therefore, even if the officers’ suspicions about the occupants failed to meet

a threshold of reasonable suspicion at this point in their investigation, the officers had a sufficient

objective basis to stop the Mazda. As such, the stop was justified at its inception.

   B. Length of Traffic Stop

       Next, the Court must consider whether the length and extent of the stop was longer than

necessary given its purpose. See Florida v. Royer, 460 U.S. 491, 500 (1983). Although this is

admittedly malleable language, “[t]he maximum acceptable length of a routine traffic stop cannot

be stated with mathematical precision.” Branch, 537 F.3d at 336. The Court is guided, however,

by the recognition that “[a]n officer may engage in certain safety measures during a traffic stop,

but generally must focus his attention on the initial basis for the stop.” Hill, 852 F.3d at 382. These

safety measures can include checking for outstanding warrants and other ordinary inquiries, but

officers must nevertheless diligently pursue the purpose of a traffic stop. Id. (citing Palmer, 820

F.3d at 649). As such, any unrelated investigative activity—such as a questioning about unrelated

topics or a dog sniff—cannot prolong the duration of a stop. See Arizona v. Johnson, 555 U.S. 323,

333 (2009) (addressing unrelated questioning); Illinois v. Caballes, 543 U.S. 405, 407–09 (2005)

(addressing dog sniffs).

       Here, while the stated purpose of the stop was a defective center brake light, it seems plain

that the officers’ subjective focus from the very beginning was to investigate the possibility of



                                                 -8-
drug trafficking. Still, the correct test is not one of officers’ intent; rather, the Court must look to

“what the police in fact do,” and to the reasonableness of their actions. Hill, 852 F.3d at 382

(internal quotations omitted). Yet even under an objective test, it would stretch the bounds of belief

for the Court to conclude that the officers were focusing their “attention on the initial basis for the

stop.” Id. To begin, it appears the officers took only three actions related to traffic safety during

the entire course of the stop: to announce their reason for pulling over the vehicle, to request

identification from Cordle and the Robinsons, and to give Cordle a verbal warning to repair his

brake light before allowing him to continue on from the scene of the Robinsons’ arrest. Other

ordinary aspects of a typical traffic stop are wholly absent from the officers’ interactions with the

Mazda’s occupants. While Corporal Williams claims that Sergeant Deskins was checking Cordle’s

license for outstanding warrants during the dog sniff, Sergeant Deskins repeatedly testified that he

never checked Cordle’s license—at the scene or otherwise. Id. at 82. The officers prepared no

written citation, either for a warning or fine. While Corporal Williams had checked the car’s

registration earlier in the morning, that check stemmed from suspicion over drug trafficking rather

than any concern over a defective brake light. In short, the only actions taken in relation to the

traffic violation before the very end of the stop were to inform the Mazda’s driver why he had been

pulled over and to request identification from the vehicle’s occupants.

        In contrast, almost all of the officers’ time and energy was devoted to questioning and

investigating the occupants about unrelated matters. While such questioning is permissible during

the course of a traffic stop, it is impermissible if officers are no longer pursuing the purposes of

the stop. See Johnson, 555 U.S. at 333; Hill, 852 F.3d at 382. The officers questioned the occupants

in the car about their intended destination and their reasons for staying on the Greyhound until

Huntington. Upon receiving answers they deemed unsatisfactory, the officers ordered the Mazda’s



                                                  -9-
occupants to exit the vehicle and spaced them across the guardrail bordering the interstate. While

Sergeant Deskins continued to question the occupants about matters unrelated to the traffic stop,

Corporal Williams deployed Feera to perform a dog sniff of the vehicle. In short, far from focusing

their attention on the initial basis for the stop—a defective center brake light—Sergeant Deskins

and Corporal Williams focused almost exclusively on questioning the Mazda’s occupants about

unrelated matters and performing a dog sniff of their vehicle.

       With these facts in mind, the Court concludes that the length and extent of the stop was

longer than necessary in light of its purpose. As such, it was not reasonably related in scope to the

purpose of the stop. Branch, 537 F.3d at 337. While the initial stop was legitimate, the officers’

subsequent actions do not support a finding that the investigative portions of the traffic stop did

not prolong its duration; indeed, it appears that the traffic stop would have ended after confirming

the identification of each occupant if suspicions of drug trafficking had not been involved. Absent

such a finding, the Court must consider whether the officers’ possessed reasonable suspicion to

extend the stop beyond that acceptable length.

   C. Reasonable Suspicion to Continue Traffic Stop

       Having concluded that the length of the traffic stop exceeded the time in which “tasks tied

to the traffic infraction . . . reasonably should have been . . . completed,” Rodriguez, 135 S. Ct. at

1612, the Court must consider whether the Government has demonstrated that Corporal Williams

and Sergeant Deskins possessed reasonable suspicion to extend the search past the end point of a

routine traffic stop. As the occupants of the Mazda did not provide their consent to an extended

investigatory stop, the only permissible justification for extending the stop is “reasonable suspicion

that an illegal activity is occurring.” Bernard, 927 F.3d at 805.




                                                 -10-
        Here, the Government asserts that the officers quickly found reasonable suspicion to go

beyond the traffic violation. The officers’ suspicions began at the bus station, where they observed

two males being picked up after arriving on the Detroit to Huntington bus. They advised Corporal

Williams of their suspicions and provided him with the Mazda’s license plate. He immediately

learned the vehicle was registered to an Ashland, Kentucky address. At this point the officers

decided to follow the Mazda, suspecting that it might be driving to Kentucky with its passengers

despite the bus having stopped at the Ashland, Kentucky station immediately before arriving in

Huntington. The officers considered this behavior characteristic of drug dealers who traveled by

bus to stations they did not believe were under police supervision. Their suspicions were

heightened when they observed the Mazda take the interstate on-ramp in the direction of Ashland,

Kentucky, some sixteen miles to the east. Though at this point their suspicions were not sufficient

to justify a stop of the Mazda, the car’s broken brake light obviated the need to develop reasonable

suspicion to initiate a traffic stop.

        What subsequently transpired at the stop included simultaneous inquiries related to the

brake light violation and the officers’ suspicions of drug trafficking. By the time the Mazda was

stopped, the officers had already run the plates confirming the Mazda was lawfully registered in

Kentucky to an Ashland owner. Sergeant Deskins, upon initial contact with the driver, learned that

he had maintained possession of Defendant’s Michigan license from a previous visit. He also

received “no good explanation” when he asked why the car was doubling back from Huntington

to Kentucky. Hr’g Tr., at 64. Importantly, all of this information was collected as the officers were

collecting the occupants’ licenses in the initial stages of the group’s roadside detention.

        At this point in the stop, then, the Government argues that several factors gave rise to an

articulable reasonable suspicion that illegal activity was underway. First, officers had observed a



                                                -11-
Kentucky license plate on the Mazda and subsequently confirmed its registration in Ashland.

Second, Defendant’s Michigan identification was still in the driver’s possession from a previous

trip. Third and crucially, the occupants were unable to provide any explanation as to why they

were doubling back to Kentucky after riding the Greyhound through Ashland.

        This is an uncommonly close case. The Court recognizes that “[t]he articulated factors

supporting reasonable suspicion during a traffic stop must in their totality serve to eliminate a

substantial portion of innocent travelers, and also demonstrate a connection to criminal activity.”

Palmer, 820 F.3d at 650. It is true that, on its own, any one of the factors listed above would likely

apply to many innocent travelers. It is also true that “[r]easonable suspicion is something more

than an inchoate and unparticularized suspicion or hunch,” and the officers in the instant case tell

a story that very nearly falls below this threshold. Burton, 228 F.3d at 527. Nonetheless, it bears

repeating that “[t]he reasonable suspicion standard is less demanding than the probable cause

standard or even the preponderance of evidence standard,” Bowman, 884 F.3d at 213, and is based

on the totality of the circumstances observed by police, Palmer, 820 F.3d at 652.

        In view of these standards, the Court concludes that the totality of the circumstances

afforded the officers reasonable suspicion to extend the stop past the length of a typical traffic stop.

Sergeant Deskins observed two men exit a bus from Detroit and enter a vehicle licensed in

Kentucky, despite the fact that their bus had just traveled through that state. A check of the

vehicle’s tag number revealed that it was registered to an owner in Ashland, where the bus had

recently stopped. Upon reaching the interstate, the vehicle began traveling west toward Kentucky

instead of east into West Virginia. When Sergeant Deskins requested Cordle’s identification, he

also produced Defendant’s Michigan license—something he had maintained possession of from a

previous trip. When asked, the vehicle’s occupants provided no explanation as to why they were



                                                 -12-
doubling back to Kentucky. Taken together with Corporal Williams’ and Sergeant Deskins’

extensive experience in counter-trafficking operations, the Court is persuaded that the police

possessed reasonable suspicion to prolong the duration of the stop.

       It therefore follows that Sergeant Deskins and Corporal Williams acted within their

authority when they ordered the occupants out of the vehicle to continue their questioning. To be

clear, this reasonable suspicion would not justify an unlimited extension of the stop. The Court

recognizes that where “an investigative stop continues indefinitely, at some point it can no longer

be justified as an investigative stop.” United States v. Sharpe, 470 U.S. 675, 685 (1985). Had the

Robinsons’ subsequent answers been consistent, or had Feera not been at the scene already, the

officers’ reasonable suspicions stemming from their earlier conversations with the vehicle

occupants would not have justified their continued detention. Here, however, the Robinsons’

answers to the officers’ inquiries continued to raise suspicions; both Defendant and his brother

identified a different Huntington neighborhood as their cousin’s place of residence, but were

driving in the opposite direction toward Kentucky. 1 Insofar as these questions were asked as

Corporal Williams was leading Feera around the vehicle, there was no associated delay with

performing the actual dog sniff. The officers’ decision to continue questioning the group and




       1
           There is some dispute as to when this conversation actually occurred. Corporal Williams
testified that he received contradictory answers from Defendant and his brother as to the vehicle’s
destination while he and Sergeant Deskins were requesting the group’s licenses. Hr’g Tr., at 44–
45. Sergeant Deskins contradicted this testimony, recalling that he spoke to the Robinsons about
their intended destination once the occupants had been ordered out of the vehicle. Id. at 67–68.
Either way, the timing of the conversation does not affect the constitutional validity of the roadside
detention. If the Court were to credit Corporal Williams’ recollection, then the questioning took
place during the commission of routine traffic safety checks—that is, reviewing the occupants’
licenses—and it did not extend the duration of the stop. On the other hand, Sergeant Deskins’
testimony places this conversation outside the vehicle and thus after the officers had developed a
reasonable suspicion that criminal activity was underway.
                                                -13-
deploy Feera was thus entirely permissible, grounded in a reasonable suspicion that criminal

activity was underway.

                                    IV. CONCLUSION

       For the foregoing reasons, Defendant’s “Motion to Suppress All Evidence Obtained During

Vehicle Stop and Search” (ECF No. 21) is DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                           ENTER:        September 25, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -14-
